NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 25, 2015 *
                                 Decided August 25, 2015

                                          Before

                            RICHARD D. CUDAHY, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 15-1829

JOSEPH LEE BELL, JR.,                              Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                           No. 15-cv-249-pp

GREGORY WAYNE NAWROCKI, et al.,                    Pamela Pepper,
    Defendants-Appellees.                          Judge.


                                        ORDER

      Joseph Bell filed this action in federal court against his Milwaukee landlord and
two other men. Essentially he alleges that his landlord tried to pressure him into
abandoning his apartment by withholding adequate heat and hiring the other
defendants—one of them a neighborhood drug dealer—to provoke a physical



      *  The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that this case is appropriate for summary disposition. See FED. R. APP.
P. 34(a)(2).
No. 15-1829                                                                           Page 2

altercation and give the landlord a pretext to evict him. The action of the defendants, Bell
claims, violated the terms of his lease as well as state landlord-tenant laws.

        The district court screened Bell’s complaint, see 28 U.S.C. § 1915(e)(2)(B); Rowe v.
Shake, 196 F.3d 778, 783 (7th Cir. 1999), and dismissed the action after concluding that
Bell does not assert any claims under federal law or allege diversity jurisdiction over his
state-law claims. Bell appeals, but he does not dispute the absence of diversity
jurisdiction. And, as the district court explained, there is no federal-question jurisdiction
because Bell’s complaint raises only state-law claims. Thus the district court properly
dismissed the case for want of subject-matter jurisdiction.

                                                                              AFFIRMED.